UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7723



CURTIS WAYNE    MONROE,   a/k/a   Curtis    Wayne
Monroe-Bey,

                                              Petitioner - Appellant,

          versus


RONALD HUTCHINSON; JOHN JOSEPH CURRAN, JR.,
the Attorney General of the State of Maryland,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-2792-WMN)


Submitted:   April 10, 2001                  Decided:   April 20, 2001


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Wayne Monroe, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bossse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Wayne Monroe appeals the district court’s order dis-

missing his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000) as time-barred under the Antiterrorism and Effective

Death Penalty Act (AEDPA).      We have reviewed the record and the

district   court’s   opinion   and    find   no   reversible   error.   See

Hernandez v. Caldwell, 225 F.3d 435 (4th Cir. 2000).            Further, we

conclude Monroe is not entitled to equitable tolling of the AEDPA’s

one-year limitations period.         See Harris v. Hutchinson, 209 F.3d

325 (4th Cir. 2000).     Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                  DISMISSED




                                      2